Citation Nr: 1415152	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  04-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder.



ATTORNEY FOR THE BOARD

Jude Owusu-Asieda

INTRODUCTION

The Veteran served on active military duty from September 1978 to September 1982.  In addition, she had subsequent reserve service. This matter comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Eventually this appeal has been transferred to the jurisdiction of the Phoenix, Arizona RO.

The Virtual VA paperless claims processing system includes a copy of the VA medical records dating in 2011 and 2012; however, the remainder of the records in that system are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.  

The issue of a petition to reopen a claim of entitlement to service connection for spinal disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before the Board in her substantive appeal.  The Veteran failed to attend the scheduled hearing in May 2005 and did not request a postponement or rescheduling.  Under these circumstances, the Board ordinarily finds that the Veteran has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(d) (2013).  However, in a March 2014, the Veteran requested a videoconference hearing. Accordingly, remand is required to provide her with such a hearing.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a video-conference Board hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

